                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                    May 13, 2019
 1                           UNITED STATES DISTRICT COURT               SEAN F. MCAVOY, CLERK


 2                      EASTERN DISTRICT OF WASHINGTON
 3
 4   RANDOLPH PUGH and JENNIFER                   No. 2:17-CV-0090-JTR
     PUGH, husband and wife,
 5
                                                  ORDER GRANTING JOINT MOTION
 6                Plaintiffs,                     TO DISMISS DEFENDANTS
 7                                                RODNEY AND JANE DOE
                        v.                        TRUMBULL WITH PREJUDICE
 8
     RODNEY TRUMBULL and JANE
 9
     DOE TRUMBULL, husband and wife,
10
11                Defendants.

12
13         BEFORE THE COURT is the parties’ joint motion for the entry of a
14   stipulated order dismissing Defendants Rodney Trumbull and Jane Doe Trumbull
15   from this lawsuit. ECF No. 41. William A. Gilbert represents Plaintiffs;
16   Defendants are represented by Steven R. Stocker. The parties have consented to
17   proceed before a magistrate judge. ECF No. 12.
18         Good Cause appearing therefor, IT IS HEREBY ORDERED:
19         1.    The parties’ joint motion to dismiss, ECF No. 41, is GRANTED.
20         2.    Defendants Rodney and Jane Doe Trumbull are DISMISSED WITH
21   PREJUDICE and without attorneys’ fees to either party.
22         IT IS SO ORDERED. The District Court Executive is directed to file this
23   Order, provide copies to counsel for Plaintiffs and Defendants, and CLOSE THE
24   FILE.
25         DATED May 13, 2019.
26
                                 _____________________________________
27
                                           JOHN T. RODGERS
28                                UNITED STATES MAGISTRATE JUDGE

     ORDER . . . - 1
